Exhibit 10.125
 
Extension of Time for Agreement On
Working Capital Calculation at Closing
 
This Third Amendment (“Third Amendment”) to the Stock Purchase Agreement, dated
as of August 22, 2007, as amended (the “SPA”) is entered into as of April 25,
2008 by and among Chris Chelette, Robert Healea and Kevin Buxkemper, in their
capacity as Sellers’ Representative and for and on behalf of each of the Sellers
party to the SPA, NTS Communications, Inc. (the “Company”) and Xfone, Inc.
(“Purchaser”).  Capitalized terms used herein have the same meaning as defined
in the SPA, unless otherwise specified herein.
 
WHEREAS, the parties to this Third Amendment represent (or are authorized to
represent) all parties to the SPA; and
 
WHEREAS, Chris Chelette, Robert Healea and Kevin Buxkemper, in their capacity as
Sellers’ Representative and for and on behalf of each of the Sellers, the
Company and Purchaser have agreed that it is in the best interest of all parties
to the SPA to mutually extend the date of certain requirements of the SPA: and
 
WHEREAS, the Closing of the transaction which was contemplated under the SPA
took place on February 26, 2008; and
 
WHEREAS, Section 2.2(e)(i) of the SPA provides that the Purchaser shall deliver
to the Sellers a balance sheet of the Company as of the Closing Date, together
with a calculation of the Working Capital as of the Closing and any amounts to
be paid by Purchaser or Sellers; and
 
WHEREAS, the Purchaser has provided to the Sellers Representatives an unaudited
balance sheet and Working Capital calculations as of the Closing Date in a
timely manner;
 
WHEREAS, the Purchaser has determined it has the need for an independent audit
of the balance sheet as of the Closing Date; and
 
WHEREAS, the parties mutually agree that it would be in the best interest of all
parties concerned to use the audited balance sheet as of the Closing for
purposes of determining any amounts to be paid by Purchaser or Sellers in
accordance with Section 2.2(e)(i) of the SPA;
 
NOW, THEREFORE, in consideration of the foregoing recitals, the parties do
hereby agree to an extension of time for compliance with Section 2.2(e)(i) of
the SPA as follows.
 
 
 

--------------------------------------------------------------------------------

 
1. Notwithstanding anything contained in Section 2.2(e)(i) of the SPA to the
contrary, the parties hereto agree as follows:
    
            (a)           On, or before May 30, 2008, the Purchaser shall
deliver to the Sellers an independent audit report of Phillips & Associates,
C.P.A’s as of February 26,, 2008 with respect to the Company’s balance sheet as
of Closing, together with a calculation of the Working Capital as of the Closing
and any amounts to be paid by Purchaser or Sellers.
 
            (b)           On, or before June 20, 2008, the Sellers shall
indicate agreement or disagreement with such balance sheet, Working Capital
calculations and calculation of any amounts to be paid by the Purchaser or the
Sellers, and shall use commercially reasonable efforts to resolve any
disagreements by negotiations between the Sellers’ Representatives and the
President of the Purchaser.
 
            (c)           In the event that the Sellers’ Representatives and the
President of the Purchaser shall be unable to agree by June 30, 2008 on the
balance sheet at Closing, the Working Capital at Closing and/or the calculation
and any amounts to be paid, the Purchaser and Sellers’ Representative shall
submit to binding arbitration in accordance with the arbitration procedures
outlined in Section 2.2(e)(i) of the SPA.
 
2. Ratification.  The SPA as amended hereby is ratified and affirmed, and except
as expressly amended hereby, all other terms and provisions of the SPA remain
unchanged and continue in full force and effect.
 
3. Execution.  This Third Amendment may be executed in multiple counterparts,
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument.  The parties hereto agree to accept
facsimile signatures as an original signature.
 
[SIGNATURE PAGES FOLLOW]
 
-2-

--------------------------------------------------------------------------------


 
This agreement is entered into and effective as of April 25, 2008
 

 XFONE, INC.
 
  SELLERS’ REPRESENTATIVE FOR AND ON BEHALF OF THE SELLERS:  
By: /s/ Guy Nissenson
 
 
 
 
Guy Nissenson, President and CEO  
 
 
   
 
 
/s/ Chris Chelette
 
 
 
  Chris Chelette      NTS COMMUNICATIONS, INC.
 
       
By: /s/ Barbara Baldwin
        Barbara Baldwin, President and CEO             /s/ Robert Healea    
 
 
Robert Healea
 
 
                   
 
  /s/ Kevin Buxkemper         Kevin Buxkemper    


 
-3-

--------------------------------------------------------------------------------



